Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of Species M.III corresponding to Fig. 3: claims 1-20, in the “Response to Election / Restriction Filed - 12/16/2021”, withdrawal of non-elected claim 21 are acknowledged. 
EXAMINER’S AMENDMENT
Claim 21 is hereby amended as follows:
Claim 21 is cancelled as non-elected claims.
This office action considers claims 1-20, in “Claims - 09/08/2020”, pending for prosecution.

REASON FOR ALLOWANCE
       Claims 1-20 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a second insulating member including a first insulating portion and a second insulating portion, the first insulating portion being between the fourth partial region and the first insulating region in the second direction, the second insulating portion being between the fifth partial region and the second insulating region in the second direction, the second insulating portion including silicon and nitrogen; a first member including a crystal including Alx3Ga1-x3N (0 < x3≤ 1 and x2 < x3), the first member being between the third semiconductor portion and the first electrode portion in the second direction” – as recited in claim 1, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20180374942 A1 to Hikosaka) substantially discloses in Figure 1 and in paragraphs [0017]-[0037] the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20180374942 A1 to Hikosaka) is considered pertinent to applicant's disclosure. See form PTO-892. Hikosaka discloses in Fig. 1 and in paragraphs [0017]-[0037] :
a first electrode (62), a second electrode (63), a direction from the first electrode toward the second electrode being along a first direction; 

a first semiconductor layer (10) including Alx1Ga1-x1N (0 ≤ x1 < 1 – see [0022]), the first semiconductor layer including a first partial region, a second partial region, a third partial region, a fourth partial region, and a fifth partial region, a second direction from the first partial region toward the first electrode crossing the first direction, a direction from the second partial region toward the second electrode being along the second direction, a direction from the third partial region toward the first electrode portion being along the second direction, the fourth partial region being between the first partial region and the third partial region in the first direction, the fifth partial region being between the third partial region and the second partial region in the first direction; 
a first insulating member (65) including a first insulating region and a second insulating region; 
a second semiconductor layer (20) including AIx2Ga1-x2N (0 < x2 ≤ 1 and x1 < x2 – see [0025]), the second semiconductor layer including a first semiconductor portion, a second semiconductor portion, and a  third semiconductor portion, the first semiconductor portion being between the fourth partial region and the first insulating portion in the second direction, the second semiconductor portion being between the fifth partial region and the second insulating portion in the second direction, the third semiconductor portion being between the third partial region and the first electrode portion in the second direction.

Claims (2-20) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/            Supervisory Patent Examiner, Art Unit 2898